     Case: 1:18-cv-03385 Document #: 38 Filed: 10/15/19 Page 1 of 1 PageID #:216

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Tommy Ray Ortiz
                               Plaintiff,
v.                                                  Case No.: 1:18−cv−03385
                                                    Honorable Edmond E. Chang
Bill Epperson, et al.
                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 15, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: Status hearing held.
Court−recruited counsel appeared and reported that two colleagues have met with Plaintiff
at the custodial facility. Plaintiff's amended complaint due 12/16/2019. The Court thanks
recruited counsel and the two other attorneys for their energetic and prompt action on
behalf of an indigent client. The Court also explained that recruited counsel need not
represent Plaintiff on all sets of claims if some are not properly joined, but may do so if
they are willing (and it might be that the eventual Defendants are willing to proceed in one
case). Status hearing set for 12/20/2019 at 9 a.m.Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
